Order entered January 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00921-CR

                          NYLON DERAYSHUN HART, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F15-33640-H

                                            ORDER
       The reporter’s record was filed December 8, 2017. After reviewing the record, we note

that the following five State’s exhibits are missing: exhibit 26, Brandon Taylor Video Interview;

exhibit 27, CD of Cell phone Records; exhibit 30, Nylon Hart Video Interview; exhibit 33, DVD

YouTube Video; and exhibit 34, DVD YouTube Video. We ORDER court reporter Marissa

Garza to file, within FOURTEEN DAYS of the date of this order, a supplemental reporter’s

record containing playable copies of the State’s exhibits 26, 27, 30, 33, and 34.


                                                       /s/   ADA BROWN
                                                             JUSTICE